 


110 HR 183 IH: To authorize the project for hurricane and storm damage reduction, Morganza to the Gulf of Mexico, Louisiana.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 183 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Melancon introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To authorize the project for hurricane and storm damage reduction, Morganza to the Gulf of Mexico, Louisiana. 
 
 
1.Morganza to the Gulf of Mexico project 
(a)In generalThe Secretary of the Army shall carry out the project for hurricane and storm damage reduction, Morganza to the Gulf of Mexico, Louisiana, substantially in accordance with the plans, and subject to the conditions, described in the Reports of the Chief of Engineers dated August 23, 2002, and July 22, 2003, at a total cost of $886,700,000, with an estimated Federal cost of $576,355,000 and an estimated non-Federal cost of $310,345,000. 
(b)CreditThe Secretary shall credit toward the non-Federal share of the cost of the project described in subsection (a) the cost of design and construction work carried out by the non-Federal interest before the date of the partnership agreement for the project if the Secretary determines that the work is integral to the project. 
(c)Operations and maintenanceThe operation, maintenance, repair, rehabilitation, and replacement of the Houma Navigation Canal lock complex and the Gulf Intracoastal Waterway floodgate features of the project described in subsection (a) that provide for inland waterway transportation shall be a Federal responsibility, in accordance with section 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212). 
 
